DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative on 1/24/2022.
The application has been amended as follows: 

Claim 15. A method performed by a secondary imaging system to form images of a sample, the method comprising: generating a plurality of secondary charged-particle beams from the sample; blocking, using a pre-limit aperture plate, peripheral charged-comprising a plurality of apertures and movable along a secondary optical axis of the secondary imaging system, the plurality of secondary charged-particle beams; and projecting the plurality of trimmed secondary charged-particle beams onto a corresponding detection element of a charged-particle detector.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 11/5/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Hayashi et al. U.S. PGPUB No. 2015/0287570 discloses (with respect to figure 11) an electro-optical system comprising: a first pre-limit aperture plate 48 comprising a first aperture configured to block peripheral charged-particles of a plurality of secondary charged-particle beams traveling in respective paths associated with a secondary optical axis (“The electrons are reflected by the sample 20, and pass again through… the aperture 48” [0150]); and a beam-limit aperture array 62 movable along the secondary optical axis (“The aperture may be configured such that the position of the aperture can be adjusted not only in the X and Y directions but also in the Z axis direction… Accordingly, reduction in the aberration of the mirror electrons and 
Nakasuji et al. U.S. PGPUB No. 2005/0214958 discloses an electro-optical system comprising: a first pre-limit aperture plate 2-74 comprising a first aperture configured to block peripheral charged-particles of a plurality of secondary charged-particle beams traveling in respective paths associated with a secondary optical axis 2-75 (“The NA aperture 2-74 eliminates any electron beams that have been emitted at a large angle relative to the normal line of the sample 2-53” [0359]); and a beam-limit aperture array 2-58 comprising a plurality of apertures (2-58a, 2-58b, 2-58c, 2-58d), wherein a second aperture of the plurality of apertures is configured to further trim the plurality of secondary charged-particle beams (“The multi-aperture 2-58 is arranged in a position so that the 16 pieces of secondary electron beams emanating from the irradiation points on the sample 2-53 by the primary electron beams can be focused into 16 pieces of enlarged images through the magnifying lenses 2-50, 2-55 and 2-56 over respectively associated apertures of the multi-aperture 2-58” [0363]). However, Nakasuji does not disclose that the multi-aperture 2-58 is movable along the secondary optical axis.


Regarding dependent claims 2-14 and 16-18; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Regarding independent claim 15; claim 15 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881